Exhibit 10.3

 

THIS SECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY STATE SECURITIES LAW.  THIS SECURED PROMISSORY NOTE HAS
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE AND
NEITHER THIS SECURED PROMISSORY NOTE NOR ANY INTEREST HEREIN MAY BE SOLD OR
OTHERWISE TRANSFERRED WITHOUT COMPLIANCE WITH THE REGISTRATION AND QUALIFICATION
PROVISIONS OF APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE
EXEMPTIONS THEREFROM.

 

SECURED PROMISSORY NOTE

 

$14,087,352.00

 

November 5, 2003

 

For value received, the undersigned, Aegis Communications Group, Inc., a
Delaware corporation (the “Company”), hereby PROMISES TO PAY to the order of
Deutsche Bank AG London acting through DB Advisors, LLC (the “Investor” and in
its capacity as administrative agent for each of its assignees hereunder, the
“Administrative Agent”), the principal sum of $14,087,352.00 together with
interest in arrears from and including the date hereof on the unpaid principal
balance until such principal balance is paid in full.  The Company agrees to
make all payments under this Secured Promissory Note to the order of the
Investor, in lawful money of the United States of America and in immediately
available funds, to such account or place as the Investor may request in writing
ten (10) Business Days (as defined herein) prior to any such payment.  The
Investor, together with its assignees hereunder are collectively referred to as
the “Noteholders”.  Terms used and not defined in the text of this Secured
Promissory Note have the meaning specified in Annex II to this Secured
Promissory Note or in the Purchase Agreement referred to below.

 

The Company agrees to pay interest on the unpaid principal amount of this
Secured Promissory Note until such principal amount shall be paid in full,
compounded quarterly, at a rate per annum equal to 0.50% per annum above the
rate of interest per annum (the “Eurodollar Rate”) (rounded upwards, if
necessary, to the nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any
successor page) as the London interbank offered rate for deposits in U.S.
dollars at 11:00 A.M. (London time) two Business Days before the first day of
each Interest Period (as defined below) for an amount substantially equal to
such unpaid amount and for a period equal to such Interest Period (provided
that, if for any reason such rate is not available, the term “Eurodollar Rate”
shall mean, for any Interest Period, the rate of interest per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBO Page as the London interbank offered rate for deposits in U.S. dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of each Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates).  Each interest
period shall be a period having a duration of three months (an “Interest
Period”).  The initial Interest Period shall begin on the date hereof and each
subsequent Interest Period shall begin on the last day of the immediately
preceding Interest Period.  Interest shall be payable in arrears at the end of
each Interest Period as set forth in the relevant provision below and shall be
calculated on the basis of actual number of days elapsed and a year of 360
days.  Notwithstanding any other provision of this Secured Promissory Note, the
Investor does not intend to charge, and the Company shall not be required to
pay, any interest or other fees or charges in excess of the maximum permitted by
applicable law; any payments in excess of such

 

--------------------------------------------------------------------------------


 

maximum shall be credited to reduce principal hereunder.  Except as otherwise
provided herein or in the Security Agreement (as defined below), all payments
received by the Administrative Agent hereunder will be applied first to costs of
collection, if any, then to accrued but unpaid interest and the balance to
principal (in each case, pro rata to each Noteholder according to the interests
of each Noteholder in and to the principal outstanding at such time under this
Secured Promissory Note).

 

The Company shall pay interest on the amount of any principal, interest or other
amount payable hereunder that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable on demand, at a
rate per annum equal at all times to two percent (2%) per annum above the rate
per annum of interest set forth in the immediately preceding paragraph (the
“Default Rate”).

 

Principal hereunder shall be payable in two installments as follows:

 

(A)                                  IN AN INITIAL INSTALLMENT OF $6,159,489.00
(THE “INITIAL PRINCIPAL PAYMENT”) PAYABLE ON THE EARLIER OF (I) FEBRUARY 5, 2004
(THE “INITIAL PRINCIPAL PAYMENT FINAL MATURITY DATE”) AND (II) THE FIRST DATE
THAT THE COMPANY HAS AVAILABILITY TO RECEIVE ANY FUNDS (“WFF AVAILABILITY”)
UNDER A CREDIT FACILITY FOR WHICH WELLS FARGO FOOTHILL, INC. ACTS AS THE
ARRANGER AND ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR GROUP OF LENDERS (THE
“WFF CREDIT AGREEMENTS”); PROVIDED THAT IF THE AMOUNT OF WFF AVAILABILITY ON
SUCH DATE IS LESS THAN THE AGGREGATE AMOUNT OF THE INITIAL PRINCIPAL PAYMENT AND
ANY CAPITALIZED INTEREST PAYABLE WITH RESPECT THERETO (COLLECTIVELY, THE
“OUTSTANDING INITIAL PRINCIPAL”) AND ANY INSTALLMENT OF PRINCIPAL DUE ON THAT
DATE UNDER EACH OTHER SECURED PROMISSORY NOTE AT SUCH TIME (TOGETHER WITH
CAPITALIZED INTEREST ACCRUED THEREUNDER), THE COMPANY SHALL MAKE A PRINCIPAL
PAYMENT HEREUNDER AND UNDER EACH OTHER SECURED PROMISSORY NOTE IN A TOTAL AMOUNT
EQUAL TO SUCH WFF AVAILABILITY, WHICH PAYMENT SHALL BE PAID TO EACH
ADMINISTRATIVE AGENT UNDER EACH SECURED PROMISSORY NOTE PRO RATA ACCORDING TO
THE AMOUNT OF OUTSTANDING INITIAL PRINCIPAL OUTSTANDING AT SUCH TIME UNDER EACH
SECURED PROMISSORY NOTE (AND AS DEFINED THEREIN) IN PAYMENT OF THE OUTSTANDING
INITIAL PRINCIPAL UNDER EACH SUCH NOTE (AND AS DEFINED THEREIN), AND SHALL MAKE
ADDITIONAL PRINCIPAL PAYMENTS IN SUCH MANNER ON EACH DATE THAT WFF AVAILABILITY
IS INCREASED, UNTIL THE TOTAL AMOUNT OF OUTSTANDING INITIAL PRINCIPAL UNDER EACH
SECURED PROMISSORY NOTE (AND AS DEFINED THEREIN) IS PAID IN FULL OR, IF IT
OCCURS FIRST, THE INITIAL PRINCIPAL PAYMENT FINAL MATURITY DATE, ON WHICH DATE
ALL OUTSTANDING INITIAL PRINCIPAL SHALL BE DUE AND PAYABLE HEREUNDER; AND

 


(B)                                 IN A SECOND INSTALLMENT OF $7,927,863.00,
PAYABLE IN FULL ON NOVEMBER 5, 2006.


 

Each installment of principal shall be paid to the Administrative Agent for
distribution to the Noteholders by 11:00 A.M. (New York City time) on the date
due.  Interest hereunder shall be payable to the Administrative Agent for
distribution to the Noteholders on the last day of each Interest Period in
arrears commencing on February 5, 2004 (each such date being an “Interest
Payment Date”) with a final payment of all unpaid interest on the date principal
is paid in full hereunder.  The Company shall have the option to pay such
interest in cash or to cause such interest to be capitalized on any such
Interest Payment Date and added to the principal amount of this Secured
Promissory Note, which additional amount shall bear interest and otherwise be
payable in accordance with the terms and conditions of this Secured Promissory
Note.

 

The Administrative Agent shall have the right at any time to request that any or
all capitalized interest added to the principal amount of this Secured
Promissory Note be evidenced by a separate promissory note or notes in
substantially the form of this Secured Promissory Note.

 

2

--------------------------------------------------------------------------------


 

If any day on which a payment is due pursuant to the terms of this Secured
Promissory Note is not a Business Day, such payment shall be due on the next
Business Day following such date and interest shall accrue on the accrued and
unpaid interest during such extension of time; provided, that any such interest
accruing for such extension of time shall be due and payable on the immediately
succeeding Interest Payment Date.

 

This Secured Promissory Note may be prepaid at any time, without premium or
penalty, in whole or in part, together with accrued interest to the date of such
prepayment on the portion prepaid.  All prepayments made shall be recorded by
the Administrative Agent and, prior to any transfer hereof, indorsed on the grid
attached as Annex I hereto, which is part of this Secured Promissory Note;
provided, that the failure of the Administrative Agent to make any such
recordation shall not affect the obligations of the Company under this Secured
Promissory Note.

 

This Secured Promissory Note will be entitled to the benefits of and will be
secured by the pledge, liens, security, title, rights and security interests
granted under a security agreement to be made by the Company and its
Subsidiaries in favor of a collateral agent reasonably acceptable to the
Noteholders and the Company (the “Collateral Agent”) for the benefit of the
Noteholders hereunder and each other Noteholder (the “Security Agreement”),
which Security Agreement shall have terms substantially similar to the security
provisions to be contained in the loan documents entered into by the Company and
lenders in connection with the WFF Credit Agreements and will be subject to the
terms of an intercreditor agreement to be entered into between the lenders and
the agent under the WFF Credit Agreements, on the one hand, and the Noteholders,
the Administrative Agent and the Collateral Agent (in each case under each of
the Secured Promissory Notes), on the other hand (the “Intercreditor Agreement”
and, together with this Secured Promissory Note, each other Secured Promissory
Note, the Security Agreement and the Guaranty made by each of the Subsidiaries
of the Company and dated as of the date hereof (the “Guaranty”), the “Loan
Documents”), as each of the same may be amended, supplemented or renewed, from
time to time.

 

So long as any Obligation under this Secured Promissory Note or any other Loan
Document shall remain unpaid, the Company will comply with the affirmative and
negative covenants set forth in Annex II to this Secured Promissory Note in
accordance with the terms of those covenants.  Notwithstanding the foregoing, if
and when the WFF Credit Agreements are entered into, if and to the extent the
affirmative and negative covenants and definitions of the defined terms used in
those covenants set forth in Annex II to this Secured Promissory Note on the
date on which this Secured Promissory Note is executed and delivered to the
Investor (the “Initial Covenants and Definitions”) are inconsistent with the
affirmative and negative covenants of the Company and the definitions of the
defined terms used in those affirmative and negative covenants set forth in the
WFF Credit Agreements (the “WFF Covenants and Definitions”), the Initial
Covenants and Definitions shall be amended and restated in full so that the
affirmative and negative covenants of the Company set forth in Annex II hereto
shall thereafter be substantially identical to the WFF Covenants and
Definitions, but with such modifications thereto as shall be necessary to
reflect the structural differences between the indebtedness evidenced by this
Secured Promissory Note and the indebtedness arising under the WFF Credit
Agreements, the differences between the Security Agreement and the security
arrangements in the WFF Credit Agreements, including the relative seniority of
each of the secured parties’ liens and security interests, and the terms of the
Intercreditor Agreement.  Such amended and restated covenants and definitions
shall be deemed to have been effective from the time the WFF Credit Agreements
are executed and delivered.  The Company, the Administrative Agent and the
Noteholders will amend and restate the Initial Covenants and Definitions without
regard to whether the amended and restated covenants will be more or less
favorable to the Company than the Initial Covenants and Definitions; provided,

 

3

--------------------------------------------------------------------------------


 

further, that if the amendment and restatement of the Initial Covenants and
Definitions is not adopted by the Company, the Administrative Agent and the
Noteholders in writing within ten Business Days after the execution and delivery
of the WFF Credit Agreements, upon the expiration of that period, the Initial
Covenants and Definitions shall be deemed to have been deleted from Annex II and
the WFF Covenants and Definitions shall be deemed, for all purposes, to have
been incorporated by reference into Annex II to this Secured Promissory Note,
mutatis mutandis, as if fully set forth therein, effective as of the time the
WFF Credit Agreements are executed and delivered.

 

Upon the occurrence and during the continuation of any Event of Default (as
defined in Annex II hereto), (i) the Administrative Agent, at the direction of
the Required Noteholders, may by notice to the Company, declare this Secured
Promissory Note, all interest thereon and all other amounts payable hereunder to
be forthwith due and payable, whereupon this Secured Promissory Note, all such
interest and all such other amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Company and (ii) the Administrative
Agent may pursue all remedies available to it under the Loan Documents and
applicable law against the Company and the personal property that secures the
Obligations, from time to time and in such order as the Administrative Agent
shall determine.

 

Notwithstanding the foregoing, if and when the WFF Credit Agreements are entered
into, if and to the extent the Events of Default and the definitions of the
defined terms used in the Events of Default provisions in Annex II to this
Secured Promissory Note on the date on which this Secured Promissory Note is
executed and delivered to the Investor (the “Initial Events of Default and
Definitions”) are inconsistent with the events of default and the definitions of
the defined terms used in those events of default set forth in the WFF Credit
Agreements (the “WFF Events of Default and Definitions”), the Initial Events of
Default and Definitions shall be amended and restated in full so that the Events
of Default of the Company set forth in Annex II hereto shall thereafter be
substantially identical to the WFF Events of Default and Definitions, but with
such modifications thereto as shall be necessary to reflect the structural
differences between the indebtedness evidenced by this Secured Promissory Note
and the indebtedness arising under the WFF Credit Agreements, the differences
between the Security Agreement and the security arrangements in the WFF Credit
Agreements, including the relative seniority of each of the secured parties’
liens and security interests, and the terms of the Intercreditor Agreement. 
Such amended and restated Events of Default and definitions shall be deemed to
have been effective from the time the WFF Credit Agreements are executed and
delivered.  The Company, the Administrative Agent and the Noteholders will amend
and restate the Initial Events of Default and Definitions without regard to
whether the amended and restated Events of Default will be more or less
favorable to the Company.  If that amendment and restatement of the Initial
Events of Default and Definitions is not adopted by the Company, the
Administrative Agent and the Noteholders in writing within ten Business Days
after the execution and delivery of the WFF Credit Agreements, upon the
expiration of that period, the Initial Events of Default and Definitions shall
be deemed to have been deleted and the WFF Events of Default and Definitions
shall be deemed, for all purposes, to have been incorporated by reference into
Annex II to this Secured Promissory Note, mutatis mutandis, as if fully set
forth therein, effective as of the time the WFF Credit Agreements are executed
and delivered.  Notwithstanding the foregoing, the definition of Event of
Default set forth in Annex II hereto shall at all times include the occurrence
of any Event of Default under, and as defined in, the WFF Credit Agreements.

 

The Company agrees that, upon the acceleration of this Secured Promissory Note
following the occurrence of an Event of Default that is not cured within the
applicable cure period, the

 

4

--------------------------------------------------------------------------------


 

Company shall pay to the Administrative Agent, in addition to principal and
accrued interest thereon, all out-of-pocket costs of collection of the principal
and accrued interest, including, but not limited to, all reasonable
out-of-pocket attorneys’ fees, court costs, and other reasonable out-of-pocket
costs and expenses of each Noteholder Party related to the enforcement of
payment of this Secured Promissory Note.  Such amounts which are not paid within
10 days after Administrative Agent’s written demand therefor shall be added to
the principal of this Secured Promissory Note and will bear interest at the
Default Rate.

 

Each Noteholder Party hereby appoints and authorizes the Administrative Agent
and the Collateral Agent (each, an “Agent”) to take such action as agent on its
behalf and to exercise such powers and discretion under this Secured Promissory
Note and the other Loan Documents as are delegated to such Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto.  As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of this
Secured Promissory Note), no Agent shall be required to exercise any discretion
or take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Required Noteholders, and such instructions shall be binding
upon all Noteholder Parties; provided, however, that no Agent shall be required
to take any action that exposes such Agent to personal liability or that is
contrary to this Agreement or applicable law.

 

Neither any Agent nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with the Loan Documents, except for its or their own
gross negligence or willful misconduct.  Without limitation of the generality of
the foregoing, each Agent:  (a) may consult with legal counsel (including
counsel for any Loan Party), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any
Noteholder Party and shall not be responsible to any Noteholder Party for any
statements, warranties or representations (whether written or oral) made in or
in connection with the Loan Documents; (c) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any Loan Document on the part of any Loan Party or to inspect
the property (including the books and records) of any Loan Party; (d) shall not
be responsible to any Noteholder Party for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

 

All notices and other communications provided for under this Secured Promissory
Note shall be in writing (including by facsimile transmission) and mailed, faxed
or delivered, in accordance with the terms of the Secured Promissory Note and
Warrant Purchase Agreement, dated as of the date hereof, by and between the
Company and the Noteholders (the “Purchase Agreement”), in the case of the
Company, to: 7880 Bent Branch Drive, Suite 150, Irving, Texas 75063 Attention:
Chief Financial Officer, with copy to Chief Executive Officer at 7880 Bent
Branch Drive, Suite 150, Irving, Texas 75063), and, in the case of the Investor
or Administrative Agent, to: DB Advisors LLC, 280 Park Avenue, New York, New
York 10017, Attention:                                        with a copy to: 
Shearman & Sterling LLP, 599 Lexington Avenue,

 

5

--------------------------------------------------------------------------------


 

New York, New York  10022-6069, Facsimile:  (212) 848-7179, Attention:  Stephen
M. Besen, Esq.

 

No amendment, waiver, modification or supplement of any provision of this
Secured Promissory Note, nor consent to any departure by the Company therefrom,
shall in any event be effective unless the same shall be in writing signed by
the Company and accepted and agreed to by the Required Lenders and then such
amendment, waiver, modification, supplement or consent shall be effective only
in the specific instance and for the specific purpose for which given.

 

This Secured Promissory Note is governed by and construed in accordance with,
the laws of the State of New York.

 

This Secured Promissory Note may be assigned, in whole or in part, from time to
time, by the Investor without the prior written consent of the Company.

 

This Secured Promissory Note and the rights and obligations under this Secured
Promissory Note are not assignable or delegable, directly or indirectly, in
whole or in part, by the Company, without the prior written consent of the
Investor; provided, however, that the Company may transfer this Secured
Promissory Note and the rights and obligations under this Secured Promissory
Note to any third party that has acquired all or substantially all of the
capital stock or ownership interest in and to the Company (including by way of
merger or consolidation) or to any third party that has acquired all or
substantially all of the assets of the Company; provided that the Collateral (as
defined in the Security Agreement) is included in any such sale.  This Secured
Promissory Note shall be binding upon the Company, its permitted successors and
its assigns, and, in addition, shall inure to the benefit of and be enforceable
by each Noteholder and its successors and assigns.  Whenever possible this
Secured Promissory Note and each provision hereof shall be interpreted in such
manner as to be effective, valid and enforceable under applicable law.  If and
to the extent that any such provision of this Secured Promissory Note shall be
held invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any other provisions
hereof, and any determination that the application of any provision hereof to
any person or under any circumstance is illegal and unenforceable shall not
affect the legality, validity and enforceability of such provision as it may be
applied to any other person or in any other circumstance.  All rights and
remedies provided in this Secured Promissory Note, the Guarantee, the Security
Agreement or any law shall be available to the Investor and shall be cumulative.

 

The Company hereby expressly waives presentment, demand, and protest, notice of
demand, dishonor and nonpayment of this Secured Promissory Note, and all other
notices or demands of any kind in connection with the delivery, acceptance,
performance, default or enforcement hereof, and hereby consents to any delays,
extensions of time, renewals, waivers or modifications that may be granted or
consented to by the Noteholders with respect to the time of payment or any other
provision hereof or of the Security Agreement.

 

No course of dealing between the Company and the Investor or any other
Noteholder or Noteholder Party and no delay or failure in exercising any rights
hereunder in respect thereof shall operate as a waiver of any rights of any
Noteholder Party.

 

This Secured Promissory Note, and the indebtedness of the Company to the
Investor evidenced hereby, shall not be subject to any set-off, recoupment or
counterclaim, each of which is hereby expressly waived by the Company with
respect to this Secured Promissory Note and such indebtedness.

 

6

--------------------------------------------------------------------------------


 

The Company hereby irrevocably submits to the non-exclusive jurisdiction of any
United States Federal or New York State court sitting in New York City in any
action or proceeding arising out of or relating to this Secured Promissory Note
and hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in any such court and irrevocably waives
any objection it may now or hereafter have as to the venue of any such suit,
action or proceeding brought in such a court or that such court is an
inconvenient forum.  Nothing herein shall limit the right of the Investor or any
other Noteholder Party to bring proceedings against the Company in the courts of
any other jurisdiction.

 

THE COMPANY HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS SECURED PROMISSORY
NOTE.

 

 

COMPANY:

 

 

 

AEGIS COMMUNICATIONS GROUP, INC.

 

 

 

By:

 

/s/ Herman M. Schwarz

 

 

Name:

 

Herman M. Schwarz

 

 

Title:

 

President and Chief Executive Officer

 

 

7

--------------------------------------------------------------------------------


 

Annex I

 

PREPAYMENTS

 

 

Date

 

Amount Prepaid

 

Unpaid Balance

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Annex II

 

Covenants, Events of Default and Related Definitions

 

1.  Definitions and Interpretations

 

1.1 Definitions               As used in this Annex II, the following terms
shall have the following definitions:

 

“Account” means an account (as that term is defined in the Code), and any and
all supporting obligations in respect thereof.

 

“Account Debtor” means any Person who is obligated under, with respect to, or on
account of, an Account, chattel paper, or a General Intangible.

 

“Advances” means the principal amounts outstanding and unpaid from time to time
evidenced by the Secured Promissory Note to which this Annex II is attached and
any other secured promissory note having the same terms as this secured
promissory note and issued simultaneously with the Secured Promissory Note to
which this Annex II is attached.

 

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
“control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Stock, by contract, or otherwise.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Board of Directors” means the board of directors (or comparable managers) of
the Company or any committee thereof duly authorized to act on behalf of the
board of directors (or comparable managers).

 

“Books” means all of Company’s and its Subsidiaries’ now owned or hereafter
acquired books and records (including all of their Records indicating,
summarizing, or evidencing their assets (including the Collateral) or
liabilities, all of Company’s and its Subsidiaries’ Records relating to their
business operations or financial condition, and all of their goods or General
Intangibles related to such information).

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York or for
purposes of determining the interest rate hereunder, London.

 

“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed, and (b) to
the extent not covered by clause (a), the aggregate of all expenditures by such
Person and its Subsidiaries during such period to acquire by purchase or
otherwise the business or capitalized assets of, or the Capital Stock of, any
other Person.

 

2

--------------------------------------------------------------------------------


 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand Deposit Accounts maintained with any
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any individual bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance Corporation, and (f)
Investments in money market funds substantially all of whose assets are invested
in the types of assets described in clauses (a) through (e) above.

 

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted Holders,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, more than 50%, of the equity interests of the Company,
or (b) a majority of the members of the Board of Directors do not constitute
Continuing Directors, or (d) the Company ceases to own, directly or indirectly,
and control 100% of the outstanding Stock of each of its Subsidiaries extant as
of the Closing Date.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by the Company or its Subsidiaries in or upon which
a Lien is granted under any of the Loan Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Company’s or its Subsidiaries’ Books or Equipment, in each case, in form and
substance satisfactory to Collateral Agent.

 

“Compliance Certificate” means a certificate in a form to be agreed by the
Company and the Administrative Agent delivered by the chief financial officer of
the Company to Administrative Agent.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of the Company on the date of execution of the
Secured Promissory Notes, and (b) any individual who becomes a member of the
Board of Directors after

 

3

--------------------------------------------------------------------------------


 

the date of execution of the Secured Promissory Notes if such individual was
appointed or nominated for election to the Board of Directors by a majority of
the Continuing Directors, but excluding any such individual originally proposed
for election in opposition to the Board of Directors in office on the date of
execution of the Secured Promissory Notes in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
the Company and whose initial assumption of office resulted from such contest or
the settlement thereof.

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to Collateral Agent, executed and delivered by the Company or one
of its Subsidiaries, Collateral Agent, and the applicable securities
intermediary (with respect to a Securities Account) or a bank (with respect to a
Deposit Account).

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“EBITDA” means, with respect to any fiscal period, the Company’s and its
Subsidiaries’ consolidated net earnings (or loss), minus extraordinary gains and
interest income, plus interest expense, income taxes, and depreciation and
amortization for such period, as determined in accordance with GAAP, provided
that, for the first three calendar months occurring after the date of execution
of the Secured Promissory Notes, the Company may exclude from its calculation of
EBITDA any expenses incurred within ninety (90) days after the date of the
Secured Promissory Notes up to a maximum amount of $500,000.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of the Company or any of its Subsidiaries, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by the Company or any of
its Subsidiaries, or any of their predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Company or any
of its Subsidiaries, relating to the environment, employee health and safety, or
Hazardous Materials, including CERCLA; RCRA; the Federal Water Pollution Control
Act, 33 USC § 1251 et seq; the Toxic Substances Control Act, 15 USC § 2601 et
seq; the Clean Air Act, 42 USC § 7401 et seq.; the Safe Drinking Water Act, 42
USC § 3803 et seq.; the Oil Pollution Act of 1990, 33 USC § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 USC § 11001
et seq.; the Hazardous Material Transportation Act, 49 USC § 1801 et seq.; and
the Occupational Safety and Health Act, 29 USC §651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

 

4

--------------------------------------------------------------------------------


 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Equipment” means equipment (as that term is defined in the Code), and includes
machinery, machine tools, motors, furniture, furnishings, fixtures, vehicles
(including motor vehicles), computer hardware, tools, parts, and goods (other
than consumer goods, farm products, or Inventory), wherever located, including
all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

 

“Event of Default” has the meaning set forth in Section 4 of this Annex II.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“FEIN” means Federal Employer Identification Number.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“General Intangibles” means general intangibles (as that term is defined in the
Code), including payment intangibles, contract rights, rights to payment, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all supporting obligations in respect thereof, and
any other personal property other than Accounts, Deposit Accounts, goods,
Investment Property, and Negotiable Collateral.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, department, or agency or any court,
tribunal, administrative hearing body, arbitration panel, commission, or other
similar dispute-resolving panel or body.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

5

--------------------------------------------------------------------------------


 

“Hedge Agreement” means any and all agreements, or documents now existing or
hereafter entered into by Company or its Subsidiaries that provide for an
interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging Company’s or its Subsidiaries’ exposure
to fluctuations in interest or exchange rates, loan, credit exchange, security
or currency valuations or commodity prices.

 

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations to pay the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all obligations owing under Hedge
Agreements, and (g) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of the Company and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

 

“Inventory” means inventory (as that term is defined in the Code).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

 

“Investment Property” means investment property (as that term is defined in the
Code), and any and all supporting obligations in respect thereof.

 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether (a)
such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances.  Without limiting the generality of the
foregoing, the term “Lien” includes the lien or security interest arising from a
mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust

 

6

--------------------------------------------------------------------------------


 

receipt, or from a lease, consignment, or bailment for security purposes and
also includes reservations, exceptions, encroachments, easements, rights-of-way,
covenants, conditions, restrictions, leases, and other title exceptions and
encumbrances affecting Real Property.

 

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Company and its Subsidiaries, taken as a whole,
(b) a material impairment of the Company’s or a Subsidiary of the Company’s
ability to perform its obligations under the Loan Documents to which it is a
party or of the Noteholder Parties’ ability to enforce the Obligations or
realize upon the Collateral, or (c) a material impairment of the enforceability
or priority of the Collateral Agent’s Liens with respect to the Collateral as a
result of an action or failure to act on the part of the Company or a Subsidiary
of the Company.

 

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.

 

“Noteholder” or “Noteholders” means the Investor and each Person that becomes a
holder of the Secured Promissory Note to which this Annex II is attached or to
the owner of an undivided interest in the Secured Promissory Note to which this
Annex II is attached pursuant to the terms hereof for so long as the Investor or
such Person, as the case may be, shall be a holder hereof.

 

“Noteholder Party” or “Noteholder Parties” means any or all of the Noteholders
and Agents, as the case may be.

 

 “Obligations” means all loans, Advances, debts, principal, interest (including
any interest that, but for the commencement of an Insolvency Proceeding, would
have accrued), premiums, liabilities, obligations (including indemnification
obligations), fees, charges, costs, expenses of any of the Noteholders or the
Agents payable by the Company to any Noteholder Party under the Loan Documents
and (including any fees or expenses that, but for the commencement of an
Insolvency Proceeding, would have accrued), guaranties, covenants, and duties of
any kind and description owing by the Company to any of the Noteholder Parties
pursuant to or evidenced by the Loan Documents and irrespective of whether for
the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
paid when due and all costs and expenses of the Noteholder Parties payable by
the Company under the Loan Documents, by law, or otherwise.  Any reference
herein to the Obligations shall include all extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding.

 

 “Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents, and (c)
the licensing, on a non-exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business.

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents, (b)
Investments in negotiable instruments for collection, (c) advances made in
connection with

 

7

--------------------------------------------------------------------------------


 

purchases of goods or services in the ordinary course of business, and (d)
Investments received in settlement of amounts due to the Company or any
Subsidiary of the Company effected in the ordinary course of business or owing
to the Company or any Subsidiary of the Company as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of the Company or any Subsidiary of the Company.

 

“Permitted Liens” means (a) Liens held by Collateral Agent, (b) Liens for unpaid
taxes that either (i) are not yet delinquent, or (ii) do not constitute an Event
of Default hereunder and are the subject of Permitted Protests, (c) Liens set
forth on Schedule 3.2 to this Annex II, (d) the interests of lessors under
operating leases, (e) purchase money Liens or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, (f) Liens arising by operation
of law in favor of warehousemen, landlords, carriers, mechanics, materialmen,
laborers, or suppliers, incurred in the ordinary course of the Company and its
Subsidiaries’ business and not in connection with the borrowing of money, and
which Liens either (i) are for sums not yet delinquent, or (ii) are the subject
of Permitted Protests, (g) Liens arising from deposits made in connection with
obtaining worker’s compensation or other unemployment insurance, (h) Liens or
deposits to secure performance of bids, tenders, or leases incurred in the
ordinary course of business and not in connection with the borrowing of money,
(i) Liens granted as security for surety or appeal bonds in connection with
obtaining such bonds in the ordinary course of business, (j) Liens resulting
from any judgment or award that is not an Event of Default hereunder, (k) with
respect to any Real Property, easements, rights of way, and zoning restrictions
that do not materially interfere with or impair the use or operation thereof and
(l) any and all Liens granted in, created by or arising out of any WFF Credit
Agreements, which Liens may be senior and prior to any Lien in favor of the
Collateral Agent or Noteholders to secure the repayment and performance of the
Obligations.

 

“Permitted Protest” means the right of Company or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on the Books in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Company or any of its Subsidiaries, as applicable, in good faith,
and (c) while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of the Collateral Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the date of execution of the Secured
Promissory Notes in an aggregate amount outstanding at any one time not in
excess of $5,000,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
statutory trusts, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

 

“Projections” means the Company’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a consistent
basis with the Company’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

8

--------------------------------------------------------------------------------


 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by the Company or a Subsidiary of the Company and the
improvements thereto.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC § 9601.

 

“Required Noteholders” means, at any time, Noteholders owed or holding at least
a majority in interest of the aggregate principal amount of the Advances
outstanding at such time under this Secured Promissory Note.

 

“Required Noteholders” means the Noteholders holding at least a majority in
interest of the aggregate principal amount of the Advances (as defined in each
Secured Promissory Note) outstanding at such time under each of the Secured
Promissory Notes.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Noteholder” means a “Noteholder” as defined in each of the Secured Promissory
Notes.

 

“Secured Promissory Note” means this Secured Promissory Note and each other
secured promissory note issued by the Company as of the date hereof.

 

“Securities Account” means a “securities account” as that term is defined in the
Code.

 

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of

 

9

--------------------------------------------------------------------------------


 

Stock having ordinary voting power to elect a majority of the board of directors
(or appoint other comparable managers) of such corporation, partnership, limited
liability company, or other entity.

 

“United States” means the United States of America.

 

“WFF Credit Agreements” means the loan documents, including loan agreements,
promissory notes and security agreements entered into by the Company and lenders
for which Well Fargo Foothill, Inc. acts as the arranger and administrative
agent or any other lender or group of lenders in connection with the extension
of credit to the Company and/or one or more of its Subsidiaries by such lender
or group of lenders and any related agreements, documents and instruments,
including intercreditor agreements.

 

1.2  Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP.  When used herein, the term
“financial statements” shall include the notes and schedules thereto.  Whenever
the term “the Company and its Subsidiaries” or the term “Company” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean the Company and its Subsidiaries on a consolidated basis unless the
context clearly requires otherwise.

 

1.3  Code.  Any terms used in this Annex II that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein.

 

2.                   Affirmative Covenants

 

The Company covenants and agrees that, until the payment in full of the
Obligations, the Company and its Subsidiaries shall and shall cause each of
their respective Subsidiaries to do all of the following:

 

2.1  Accounting System.  Maintain a system of accounting that enables the
Company and its Subsidiaries to produce financial statements in accordance with
GAAP and maintain records pertaining to the Collateral that contain information
as from time to time reasonably may be requested by Collateral Agent.

 

2.2  Financial Statements, Reports, Certificates.  Deliver to Administrative
Agent, with copies to each Noteholder:

 

(a)  as soon as available, but in any event within 30 days (45 days in the case
of a month that is the end of one of the Company’s fiscal quarters) after the
end of each month during each of the Company’s fiscal years,

 

(i)  a company prepared consolidated balance sheet, income statement, and
statement of cash flow covering the Company’s and its Subsidiaries’ operations
during such period,

 

(ii)  a certificate signed by the chief financial officer of the Company to the
effect that:

 

A.  the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all

 

10

--------------------------------------------------------------------------------


 

material respects the financial condition of the Company and its Subsidiaries,

 

B.  there does not exist any condition or event that constitutes a Default or
Event of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action the
Company and its Subsidiaries have taken, are taking, or propose to take with
respect thereto), and

 

(iii) for each quarter that is the date on which a financial covenant in
Section 3.17 is to be tested, a Compliance Certificate demonstrating, in
reasonable detail, compliance at the end of such period with the applicable
financial covenants contained in Section 3.17,

 

(b)  as soon as available, but in any event within 90 days after the end of each
of the Company’s fiscal years,

 

(i)  financial statements of the Company and its Subsidiaries for each such
fiscal year, audited by the Company’s independent certified public accountants
as of the original issuance date of the Secured Promissory Notes or such other
independent certified public accountants reasonably acceptable to Administrative
Agent and certified, without any qualifications, by such accountants to have
been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, and statement of cash flow and, if
prepared, such accountants’ letter to management), and

 

(ii)  a certificate of such accountants addressed to Administrative Agent and
the Lenders stating that such accountants do not have knowledge of the existence
of any Default or Event of Default under Section 3.17,

 

(c)  as soon as available, but in any event within 30 days prior to the start of
each of the Company’s fiscal years, copies of the Company’s Projections, in form
and substance (including as to scope and underlying assumptions) satisfactory to
Administrative Agent, in its sole discretion, for the forthcoming three years,
year by year, and for the forthcoming fiscal year, month by month, certified by
the chief financial officer of the Company as being such officer’s good faith
best estimate of the financial performance of the Company and its Subsidiaries
during the period covered thereby,

 

(d)  if and when filed by the Company with the SEC,

 

(i)  the Company’s quarterly reports on Form 10-Q, annual reports on Form 10-K
and current reports on Form 8-K,

 

(ii)  any other filings made by the Company with the SEC,

 

(iii)  copies of the Company and its Subsidiaries’ federal income tax returns,
and any amendments thereto, filed with the Internal Revenue Service, and

 

(iv)  any other information that is provided by the Company to its shareholders
generally,

 

11

--------------------------------------------------------------------------------


 

(e)  if and when filed by the Company or any Subsidiary of the Company and as
requested by Administrative Agent, satisfactory evidence of payment of
applicable excise taxes in each jurisdiction in which (i) the Company or any
Subsidiary of the Company conducts business or is required to pay any such
excise tax, (ii) where the Company’s or any Subsidiary of the Company’s failure
to pay any such applicable excise tax would result in a Lien on the properties
or assets of the Company or such Subsidiary, or (iii) where the Company’s or any
Subsidiary of the Company’s failure to pay any such applicable excise tax
reasonably could be expected to result in a Material Adverse Change,

 

(f)  as soon as the Company has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that the Company and its Subsidiaries propose to take with
respect thereto,

 

(g)  promptly after the commencement thereof, but in any event within five days
after the service of process with respect thereto on the Company or any
Subsidiary of the Company, notice of all actions, suits, or proceedings brought
by or against the Company or any Subsidiary of the Company before any
Governmental Authority which, if determined adversely to such Borrower or such
Subsidiary, reasonably could be expected to result in a Material Adverse Change,
and

 

(h)  upon the request of Administrative Agent, any other report reasonably
requested relating to the financial condition of the Company and its
Subsidiaries or their Subsidiaries.

 

In addition to the financial statements referred to above, the Company and its
Subsidiaries agree that no Subsidiary of the Company will have a fiscal year
different from that of the Company.  the Company and its Subsidiaries agree to
cooperate with Administrative Agent to allow Administrative Agent to consult
with their independent certified public accountants if Administrative Agent
reasonably requests the right to do so and that, in such connection, their
independent certified public accountants are authorized to communicate with
Administrative Agent and to release to Administrative Agent whatever financial
information concerning the Company and its Subsidiaries or their Subsidiaries
that Administrative Agent reasonably may request.

 

2.3  Returns.  Cause returns and allowances as between the Company and its
Subsidiaries and their Subsidiaries and their Account Debtors, to be on the same
basis and in accordance with the usual customary practices of the Company and
its Subsidiaries and their Subsidiaries, as they exist at the time of the
execution and delivery of this Agreement.

 

2.4  Maintenance of Properties.  Maintain and preserve all of their properties
which are necessary or useful in the proper conduct to their business and not
obsolete in good working order and condition, ordinary wear and tear excepted,
and comply at all times with the provisions of all leases to which it is a party
as lessee, so as to prevent any loss or forfeiture thereof or thereunder.

 

2.5  Taxes.  Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against the
Company and its Subsidiaries, their Subsidiaries, or any of their respective
assets to be paid in full, before delinquency or before the expiration of any
extension period, except to the extent that the validity of such assessment or
tax shall be the subject of a Permitted Protest.  The Company and its
Subsidiaries will and will cause their Subsidiaries to make timely payment or
deposit of all tax payments and withholding taxes required of them by applicable
laws, including those laws concerning F.I.C.A., F.U.T.A., state disability, and
local, state, and federal income taxes, and will, upon request, furnish
Administrative

 

12

--------------------------------------------------------------------------------


 

Agent with proof satisfactory to Administrative Agent indicating that the
Company or the Subsidiary of the Company, as the case may be, has made such
payments or deposits.

 

2.6  Insurance.  (a)  At the Company and its Subsidiaries’ expense, maintain
insurance respecting the Company’s and its Subsidiaries’ assets wherever
located, covering loss or damage by fire, theft, explosion, and all other
hazards and risks as ordinarily are insured against by other Persons engaged in
the same or similar businesses.  The Company and its Subsidiaries also shall
maintain business interruption, public liability, and product liability
insurance.  All such policies of insurance shall be in such amounts and with
such insurance companies as are reasonably satisfactory to Collateral Agent. 
The Company and its Subsidiaries shall deliver copies of all such policies to
Collateral Agent with a satisfactory lender’s loss payable endorsement naming
Collateral Agent as sole loss payee or additional insured, as appropriate, with
respect to any losses of the Collateral.  Each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
30 days prior written notice to Collateral Agent in the event of cancellation of
the policy for any reason whatsoever.

 

(b)  The Company shall give Collateral Agent prompt notice of any loss covered
by such insurance.  Collateral Agent shall have the exclusive right to adjust
any losses claimed under any such insurance policies with respect to Collateral
in excess of $50,000 (or in any amount after the occurrence and during the
continuation of an Event of Default), without any liability to the Company and
its Subsidiaries whatsoever in respect of such adjustments, except to the extent
the Company or any of its Subsidiaries suffers any loss or damage as a direct
result of the gross negligence or willful malfeasance of the Collateral Agent. 
Any monies received as payment for any loss of any of the Collateral under any
insurance policy mentioned above (other than liability insurance policies) or as
payment of any award or compensation for condemnation or taking by eminent
domain of any of the Collateral, shall be paid over to Collateral Agent to be
applied at the option of the Required Noteholders either to the prepayment of
the Obligations under each of the Secured Promissory Notes (pro rata according
to the interests of each Noteholder in and to the principal outstanding at such
time under the Secured Promissory Notes) or shall be disbursed to the Company
under staged payment terms reasonably satisfactory to the Required Noteholders
for application to the cost of repairs, replacements, or restorations. Any such
repairs, replacements, or restorations shall be effected with reasonable
promptness and shall be of a value at least equal to the value of the items or
property destroyed prior to such damage or destruction.

 

(c)  The Company and its Subsidiaries shall not, and shall not suffer or permit
their Subsidiaries to, take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 2.7, unless Collateral Agent is included thereon as named insured with
the loss payable to Collateral Agent under a lender’s loss payable endorsement
or its equivalent.  The Company immediately shall notify Collateral Agent
whenever such separate insurance is taken out, specifying the insurer thereunder
and full particulars as to the policies evidencing the same, and copies of such
policies promptly shall be provided to Collateral Agent.

 

2.7  Location of Inventory and Equipment.  Keep the Company and its
Subsidiaries’ and their Subsidiaries’ Equipment only at the locations identified
on Schedule 2.7 to this Annex II and their chief executive offices only at the
locations identified on said Schedule 2.7; provided, however, that Company may
amend Schedule 2.7 so long as such amendment occurs by written notice to
Collateral Agent not less than 30 days prior to the date on which such Equipment
is moved to such new location or such chief executive office is relocated, so
long as such new location is within the continental United States, and so long
as, at the time of such written

 

13

--------------------------------------------------------------------------------


 

notification, the Company or its Subsidiary provides Collateral Agent a
Collateral Access Agreement with respect thereto.

 

2.8  Compliance with Laws.  Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, including the Fair
Labor Standards Act and the Americans With Disabilities Act, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

 

2.9  Leases.  Pay when due all rents and other amounts payable under any leases
to which the Company or any Subsidiary of the Company is a party or by which the
Company’s or any Subsidiary of the Company’s properties and assets are bound,
unless such payments are the subject of a Permitted Protest.

 

2.10.  Existence.  At all times preserve and keep in full force and effect the
Company’s and each Subsidiary of the Company’s valid existence and good standing
and any rights and franchises material to their businesses.

 

2.11  Environmental.  (a) Keep any property either owned or operated by the
Company or any Subsidiary of the Company free of any Environmental Liens or post
bonds or other financial assurances sufficient to satisfy the obligations or
liability evidenced by such Environmental Liens, (b) comply, in all material
respects, with Environmental Laws and provide to Administrative Agent
documentation of such compliance which Administrative Agent reasonably requests,
(c) promptly notify Administrative Agent of any release of a Hazardous Material
of any reportable quantity from or onto property owned or operated by the
Company or any Subsidiary of the Company and take any Remedial Actions required
to abate said release or otherwise to come into compliance with applicable
Environmental Law, and (d) promptly, but in any event within five days of its
receipt thereof, provide Administrative Agent with written notice of any of the
following:  (i) notice that an Environmental Lien has been filed against any of
the real or personal property of the Company or any Subsidiary of the Company,
(ii) commencement of any Environmental Action or notice that an Environmental
Action will be filed against the Company or any Subsidiary of the Company, and
(iii) notice of a violation, citation, or other administrative order which
reasonably could be expected to result in a Material Adverse Change.

 

2.12  Disclosure Updates.  Promptly and in no event later than five Business
Days after obtaining knowledge thereof, notify Administrative Agent if any
written information, exhibit, or report furnished to the Noteholders contained
any untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made.  The foregoing to the contrary notwithstanding,
any notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the affect of amending or
modifying this Agreement or any of the Schedules hereto.

 

2.13  Formation of Subsidiaries.  At the time that the Company or any Subsidiary
of the Company forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Closing Date, the Company or such existing
Subsidiary shall (a) cause such new Subsidiary to provide to Administrative
Agent a Guaranty Supplement (as defined in the Guaranty) and joinder to the
Security Agreement, together with such other security documents, as well as
appropriate UCC-1 financing statements, all in form and substance satisfactory
to Collateral Agent (including being sufficient to grant Collateral Agent a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary), (b) provide to Collateral Agent a pledge

 

14

--------------------------------------------------------------------------------


 

agreement and appropriate certificates and powers or UCC-1 financing statements,
hypothecating all of the direct or beneficial ownership interest in such new
Subsidiary, in form and substance satisfactory to Collateral Agent, and (c)
provide to Collateral Agent all other documentation, including one or more
opinions of counsel satisfactory to Collateral Agent, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all property subject to a Mortgage).  Any
document, agreement, or instrument executed or issued pursuant to this
Section 2.13 shall be a Loan Document.

 

Notwithstanding anything to the contrary in this Section 2 of this Annex II, in
no event shall the Company or any Subsidiary of the Company be required to make
any disclosure of information or provide any information, including any
financial statements, to the Administrative Agent or any Noteholder if, pursuant
to Regulation FD promulgated under the Securities Act of 1933, as amended, the
Company would be required to make any disclosure of that information in a
circumstance in which, or at a time at which, the Company reasonably determines
such disclosure would be adverse to the best interest of the Company and its
Subsidiaries or the best interest of its stockholders or if the disclosure of
that information would include the disclosure of non-GAAP financial measures as
contemplated by Regulation G of the SEC.

 

3.  Negative Covenants.

 

The Company covenants and agrees that, until the payment in full of the
Obligations, the Company and its Subsidiaries will not and will not permit any
of their respective Subsidiaries to do any of the following:

 

3.1  Indebtedness.  Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

 

(a)  Indebtedness evidenced by the Secured Promissory Notes;

 

(b)  Indebtedness set forth on Schedule 3.1 to this Annex II;

 

(c)  Permitted Purchase Money Indebtedness;

 

(d)  refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) and (c) of this Section 3.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Administrative Agent’s
judgment, materially impair the prospects of repayment of the Obligations by the
Company and its Subsidiaries or materially impair the Company and its
Subsidiaries’ creditworthiness, (ii) such refinancings, renewals, or extensions
do not result in an increase in the then extant principal amount of, or interest
rate with respect to, the Indebtedness so refinanced, renewed, or extended or
add one or more borrowers as liable with respect thereto if such additional
borrowers were not liable with respect to the original Indebtedness, (iii) such
refinancings, renewals, or extensions do not result in a shortening of the
average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions, that, taken as a whole, are
materially more burdensome or restrictive to the Company or any of its
Subsidiaries, (iv) if the Indebtedness that is refinanced, renewed, or extended
was subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension Indebtedness must be
include subordination terms and conditions

 

15

--------------------------------------------------------------------------------


 

that are at least as favorable to the Noteholders as those that were applicable
to the refinanced, renewed, or extended Indebtedness, and (v) the Indebtedness
that is refinanced, renewed, or extended is not recourse to any Person that is
liable on account of the Obligations other than those Persons which were
obligated with respect to the Indebtedness that was refinanced, renewed, or
extended;

 

(e)  Indebtedness under the WFF Credit Agreements;

 

(f)  endorsement of instruments or other payment items for deposit; and

 

(g)  Indebtedness composing Permitted Investments.

 

3.2  Liens.  Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind (expressly
including, without limitation, Real Property), whether now owned or hereafter
acquired, or any income or profits therefrom, except for Permitted Liens
(including Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is refinanced, renewed, or extended under Section 3.1(d)
of this Annex II and so long as the replacement Liens only encumber those assets
that secured the refinanced, renewed, or extended Indebtedness).

 

3.3  Restrictions on Fundamental Changes.

 

(a)  Enter into any merger, consolidation, reorganization or recapitalization,
or reclassify its Stock.

 

(b)  Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).

 

(c)  Other than in Permitted Dispositions, convey, sell, lease, license, assign,
transfer, or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its assets.

 

3.4  Disposal of Assets.  Other than in Permitted Dispositions or, in any twelve
month period in the ordinary course of business consistent with past practices,
assets having a book value on the Books of the Company of up to $100,000 in the
aggregate, convey, sell, lease, license, assign, transfer, or otherwise dispose
of any of the assets of the Company or any Subsidiary of the Company.

 

3.5  Change Name.  Change the Company’s or any Subsidiary of the Company’s name,
FEIN, organizational identification number, state of organization, or
organizational identity; provided, however, that the Company or a Subsidiary of
the Company may change its name upon at least 30 days prior written notice by
Company to Collateral Agent of such change and so long as, at the time of such
written notification, such Borrower or such Subsidiary provides any financing
statements necessary to perfect and continue perfected Collateral Agent’s Liens.

 

3.6  Nature of Business.  Make any change in the principal nature of their
business.

 

3.7  Prepayments and Amendments.  Except in connection with a refinancing
permitted by Section 3.1(d) of this Annex II,

 

16

--------------------------------------------------------------------------------


 

(a)  prepay, redeem, defease, purchase, or otherwise acquire any Indebtedness of
the Company or any Subsidiary of the Company, other than the Obligations in
accordance with this Agreement, or

 

(b)  directly or indirectly, amend, modify, alter, increase, or change any of
the terms or conditions of any agreement, instrument, document, indenture, or
other writing evidencing or concerning Indebtedness permitted under
Section 3.1(b) or (c) of this Annex II.

 

3.8  Change of Control.  Cause, permit, or suffer, directly or indirectly, any
Change of Control.

 

3.9  Distributions.  Other than distributions or declaration and payment of
dividends by the Company to another Borrower or by a Subsidiary of the Company
to the Company, make any distribution or declare or pay any dividends (in cash
or other property, other than common Stock) on, or purchase, acquire, redeem, or
retire any of the Company’s Stock, of any class, whether now or hereafter
outstanding.

 

3.10  Accounting Methods.  Modify or change their fiscal year or their method of
accounting (other than as may be required to conform to GAAP or to conform to
more commonly used principles that are a part of GAAP) or enter into, modify, or
terminate any agreement currently existing, or at any time hereafter entered
into with any third party accounting firm or service bureau for the preparation
or storage of the Company and its Subsidiaries’ or their Subsidiaries’
accounting records without said accounting firm or service bureau agreeing to
provide Administrative Agent information regarding the Company and its
Subsidiaries’ and their Subsidiaries’ financial condition.

 

3.11  Investments.  Except for Permitted Investments, directly or indirectly,
make or acquire any Investment, or incur any liabilities (including contingent
obligations) for or in connection with any Investment.

 

3.12  Transactions with Affiliates.  Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of the Company, other than one of
the Company’s wholly owned Subsidiaries, except for transactions that are in the
ordinary course of the Company and its Subsidiaries’ business, upon fair and
reasonable terms, that are fully disclosed to Administrative Agent, and that are
no less favorable to the Company and its Subsidiaries than would be obtained in
an arm’s length transaction with a non-Affiliate.

 

3.13  Suspension.  Suspend or go out of a substantial portion of their business.

 

3.14  Compensation.  Increase the annual fee or per-meeting fees paid to the
members of its Board of Directors during any year by more than 15% over the
prior year; pay or accrue total cash compensation, during any year, to its
officers and senior management employees in an aggregate amount in excess of
115% of that paid or accrued in the prior year.

 

3.15  Equipment with Bailees.  Store the Equipment of the Company and its
Subsidiaries or their Subsidiaries at any time now or hereafter with a bailee,
warehouseman, or similar party without Collateral Agent’s prior written consent.

 

17

--------------------------------------------------------------------------------


 

3.16  Financial Covenants.

 

(a)  Minimum of EBITDA.   Fail to maintain or achieve at least the required
amount set forth in the following table for the applicable period ending in the
month set forth opposite thereto:

 

Applicable Amount

 

Applicable Period

$

1,500,000

 

Quarter ended March 31, 2004

$

2,000,000

 

Quarter ended June 30, 2004

$

2,200,000

 

Quarter ended September 30, 2004

$

2,400,000

 

Quarter ended December 31, 2004

 

EBITDA shall be measured on a quarter-end basis.  Administrative Agent and the
Company shall establish required minimum EBITDA amounts for quarter occurring
after December 31, 2004 on the basis of projections and business plans for such
periods prepared and delivered by the Company and its Subsidiaries and accepted
by Administrative Agent in its Permitted Discretion, but in any event in amounts
not less than the amount required for the quarter ending December 31, 2004.

 

(b)  Capital Expenditures.  Make capital expenditures of a total of $10,000,000,
which capital expenditures are financed through the incurrence of Indebtedness
or pursuant to Capital Leases or in the fiscal years set forth in the following
table, make capital expenditures from operating cash flow in excess of the
amount set forth in the following table for the applicable period:

 

Fiscal Year 2004

 

Fiscal Year 2005

 

Fiscal Year 2006

$

4,000,000

 

$

4,000,000

 

$

4,000,000

 

3.17  Billing Practices.  Modify or change their billing practices.

 

3.18  Change of Officers.   Permit any change in the holders of the offices of
President and Chief Executive Officer and Chief Financial Officer unless the
individual named to any such office is satisfactory to Administrative Agent in
its Permitted Discretion.

 

4.  EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under the Secured Promissory Notes:

 

4.1  If the Company and its Subsidiaries fail to pay within 5 calendar days of
the date when due and payable or when declared due and payable, all or any
portion of the Obligations other than the principal amount payable under the
Secured Promissory Notes (whether of interest (including any interest which, but
for the provisions of the Bankruptcy Code, would have accrued on such amounts),
fees, charges and expense reimbursements due the Noteholders or other amounts
constituting Obligations);

 

4.2  If the Company and its Subsidiaries fail to pay when due and payable or
when declared due and payable, all or any portion of the principal amount
payable under the Secured Promissory Notes;

 

4.3  If the Company and its Subsidiaries fail to perform, keep, or observe any
term, provision, covenant or agreement contained in any of the Loan Documents
and, except for those

 

18

--------------------------------------------------------------------------------


 

covenants set forth in Sections 2.7 or 2.11 or Section 3, such failure continues
for a period of 30 days or more after the earlier of (a) the date on which the
Company first receives notice of such failure from the Administrative Agent or a
Noteholder and (b) the first date on which an executive officer of the Company
has actual awareness of such failure.

 

4.4  If any material portion of the Company’s or any Subsidiary of the Company’s
assets is attached, seized, subjected to a writ or distress warrant, levied
upon, or comes into the possession and control of any third Person;

 

4.5  If an Insolvency Proceeding is commenced by the Company or any Subsidiary
of the Company;

 

4.6  If an Insolvency Proceeding is commenced against the Company or any
Subsidiary of the Company, and any of the following events occur:  (a) the
applicable Borrower or Subsidiary consents to the institution of the Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted, (c) the petition commencing the Insolvency Proceeding
is not dismissed within 60 calendar days of the date of the filing thereof,
(d) an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, the Company or any Subsidiary of the Company, or
(e) an order for relief shall have been entered therein;

 

4.7  If the Company or any Subsidiary of the Company is enjoined, restrained, or
in any way prevented by court order from continuing to conduct all or any
material part of its business affairs;

 

4.8  If a notice of Lien, levy, or assessment is filed of record with respect to
the Company’s or any Subsidiary of the Company’s assets by the United States, or
any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, or if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a Lien, whether choate or
otherwise, upon the Company’s or any Subsidiary of the Company’s assets and the
same is not paid before such payment is delinquent unless any such Lien is a
Permitted Lien or any such Lien, levy or assessment is and continues to be the
subject of a Permitted Protest;

 

4.9  If a judgment or other claim becomes a Lien (other than a Permitted Lien)
upon any material portion of the Company’s or any Subsidiary of the Company’s
properties or assets ;

 

4.10  If there is a default in the WFF Credit Agreements, any other Secured
Promissory Note or any material agreement to which the Company or any Subsidiary
of the Company is a party (other than any customer contract) and such default
(a) occurs at the final maturity of the obligations thereunder, or (b) results
in a right by the other party thereto, irrespective of whether exercised, to
accelerate the maturity of the applicable Borrower’s or Subsidiary’s obligations
thereunder, or to terminate such agreement, which termination is reasonably
likely to have a Material Adverse Change;

 

4.11  If the Company or any Subsidiary of the Company makes any payment on
account of Indebtedness that has been contractually subordinated in right of
payment to the payment of the Obligations, except to the extent such payment is
permitted by the terms of the subordination provisions applicable to such
Indebtedness;

 

4.12  If any misstatement or misrepresentation exists now or hereafter in any
warranty, representation, statement, or Record made to the Noteholders by the
Company, any Subsidiary of

 

19

--------------------------------------------------------------------------------


 

the Company, provided, however, that if the misstatement or misrepresentation is
in any warranty, representation, statement or Record that is not itself
qualified as to materiality, such misstatement or misrepresentation must be as
to a material misstatement or misrepresentation;

 

4.13  If any of the Loan Documents that purports to create a Lien, shall, for
any reason, fail or cease to create a valid and perfected and, except to the
extent permitted by the terms hereof or thereof, first priority Lien on or
security interest in the Collateral covered hereby or thereby; or

 

4.14  Any material provision of any Loan Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by the Company or any Subsidiary of the Company, or a
proceeding shall be commenced by the Company or any Subsidiary of the Company,
or by any Governmental Authority having jurisdiction over the Company or any
Subsidiary of the Company, seeking to establish the invalidity or
unenforceability thereof, or the Company or any Subsidiary of the Company shall
deny that it has any liability or obligation purported to be created under any
Loan Document.

 

20

--------------------------------------------------------------------------------